Citation Nr: 0707693	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  00-18 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine 
disability, classified as degenerative disc disease with 
cervical stenosis of the cervical spine, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased rating for 
hypoparathyroidism, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for status post 
thyroidectomy for thyroid papillary carcinoma, currently 
evaluated as 30 percent disabling.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU).




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from December 27, 1990 to 
September 10, 1991. She was called to active duty in support 
of Operation Desert Shield/Storm.  She was in Southwest Asia 
from January 22, 1991 to March 26, 1991.  She had 4 years, 7 
months, and 10 days of prior active service and 14 years, 6 
months, and 24 days of prior unverified service in the 
reserves. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO).  

The issue regarding increased ratings for the cervical spine 
disability and hypoparathyroidism were remanded in May 2001.  
During the remand period, the in October 2003, the RO denied 
an increased rating for thyroid disability.  The veteran 
perfected a timely appeal.   

In April 2005 the veteran was notified of the denial of TDIU.  
She filed a notice of disagreement (NOD) in June 2005.  A 
statement of the case (SOC) regarding entitlement to TDIU was 
issued in July 2006.  In August 2006, the veteran requested 
reconsideration of the increased rating and TDIU claims.  She 
also requested an extension of time to present additional 
evidence.  Later that month, the RO extended her appeal 
period until October 30, 2006.  The veteran submitted a VA 
form 9, Appeal to the Board of Veterans Appeals, in October 
2006 and indicated her desire to appeal all issues, in which, 
she received a SOC or supplemental statement of the case 
(SSOC).  Therefore, the Board shall review the issue 
regarding entitlement to TDIU.    


FINDINGS OF FACT

1.  The veteran's cervical spine disability has been 
primarily manifested by pain on use with decreased range of 
motion and complaints of pain without evidence of favorable 
ankylosis of the entire thoracolumbar spine or incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

2.  Hypoparathyroidism requires continuous medication for 
control, without marked neuromuscular excitability, 
paresthesias of the arms, legs, and circumoral areas, or 
intercranial pressure.

3.  Postoperative residuals of thyroid cancer, manifested by 
hypothyroidism have been productive of fatigability and 
mental sluggishness; without evidence of tachycardia, 
increased pulse pressure, muscular weakness, or mental 
disturbance. 

4.  The veteran's service-connected disabilities include 
postoperative residuals of abscess of the right breast, rated 
as noncompensably disabling, hypoparathyroidism, rated as 10 
percent disabling, a cervical spine disability, rated as 20 
percent disabling, and status post thyroidectomy for thyroid 
papillary carcinoma, rated as 30 percent disabling; the 
combined rating is 50 percent.

5.  The veteran has a college education and was formerly 
employed as a nurse.

6.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with her educational background and occupational 
experience.

CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 20 percent for 
a cervical spine disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5290, 5293, (2001) and 
effective September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic 
Codes 5238, 5243, effective September 26, 2003.

2.  Entitlement to an evaluation in excess of 10 percent for 
hyperparathyroidism is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic 
Code 7905 (2006).

3.  Entitlement to an evaluation in excess of 30 percent for 
status post thyroidectomy for thyroid papillary carcinoma is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Codes 7900, 7905 
(2006).

4.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of letters sent to 
the veteran in September 2001, December 2002, May 2004, and 
February 2005.  The content of the notices fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Although the notices were not sent until after 
the initial rating denying the claims, the Board finds that 
any defect with respect to the timing of the required notice 
was harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006). 

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was notified 
of this decision in a letter issued in March 2006.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

General criteria for increased rating

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of 2 disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The evidence consists of reports of QTC examinations 
conducted in October 1999, August 2002, July 2003, November 
2004, and September 2005, as well as VA and private treatment 
records that date between 1998 and 2005.  



Entitlement to an increased rating for cervical spine 
disability

A review of the record shows that in September 1992, service 
connection was granted for degenerative disc disease with 
stenosis of the cervical spine, and originally rated as 10 
percent disabling under Diagnostic Code 5293.  In August 
1999, the veteran filed her current claim.  The evaluation 
was increased to 20 percent disabling in a December 1999 
rating action, and is now rated under Diagnostic Code 5238.  

Even though the RO increased the schedular rating for the 
veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran has not indicated her desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

The medical evidence includes findings of degenerative disc 
disease and limited motion, along with complaints of pain.

Moderate limitation of motion of the cervical segment of the 
spine warrants a 20 percent evaluation.  A 30 percent 
evaluation requires severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5290.

A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.

The regulations for evaluation of certain disabilities of the 
spine, i.e., intervertebral disc syndrome-were revised, 
effective on September 23, 2002. 67 Fed. Reg. 54345 (August 
22, 2002).  Additional revisions were made to the evaluation 
criteria for disabilities of the spine, as well as re-
numbering-effective on September 26, 2003-for purposes of 
updating the rating schedule with current medical terminology 
and unambiguous criteria to reflect medical advances since 
last reviewed.  (Former Diagnostic Code 5293 is now 
Diagnostic Code 5243).

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  Landgraf 
v. USI Film Products, 511 U.S. 244 (1994); VAOPGCPREC 7-2003 
(VA must give effect to the court's explanation of the 
prevailing law).

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.

The new general rating formula for diseases and injuries to 
the spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease: a 20 
percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater that 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 
percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.

Under the revised regulations, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Under Diagnostic Code 5293 (effective September 23, 2002, and 
renumbered Diagnostic Code 5243), an evaluation of 20 percent 
is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; an 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.

The notes following Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic Diagnostic Code or Codes; 
and evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
Diagnostic Code or Codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Under the amended schedule for rating spine disabilities, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Amendment to Part 
4. 

In addition, prior to the amendments effective September 26, 
2003, regulations provided that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

From August 1999, the cervical spine disability was rated by 
the RO as 20 percent disabling, for moderate limitation of 
motion.  In considering the evidence of record, a disability 
evaluation higher than 20 percent is not warranted.  During 
this period, the veteran reported multiple complaints, 
including pain and weakness.  

In regard to limitation of motion, the medical reports shows 
that the range of motion for cervical spine has ranged from 
40-65 degrees of flexion, 5-50 degrees of extension, 15-40 
degrees of right lateral flexion, 10-40 degrees of left 
lateral flexion, 20-80 degrees of rotation to the right and 
30-80 degrees of rotation to the left.  The Board finds that 
this approximates moderate limitation of motion and supports 
a 20 percent evaluation.

The Board notes that the examiner in October 1999, in 
describing the veteran's range of motion referred to 
ankylosis.  Ankylosis is stiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996).  However, on review of the examination report and 
subsequent reports, the veteran exhibited motion of the 
cervical spine.  This does not meet the requirement of 
ankylosis as defined by VA.

Further, sensory and motor examinations were essentially 
intact, and reflexes were symmetrical.  The pain on use of 
her neck which the veteran described to examiners is 
adequately and appropriately compensated at the 20 percent 
level and does not warrant an evaluation in excess of 20 
percent under 38 C.F.R. §§ 4.40, 4.45, or DeLuca, supra.  The 
complaints and findings recorded during this period are 
consistent with not more than moderate limitation of motion.

There is no medical evidence that any physician prescribed 
bed rest for the veteran's cervical spine disability during 
the relevant time period, and so her neck disability may not 
be evaluated on the duration of incapacitating episodes.  Nor 
is there evidence in the record, suggesting that the veteran 
had forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  

Moreover, an evaluation in excess of 20 percent has not been 
warranted under the diagnostic code pertaining to 
intervertebral disc syndrome in effect since then.  As noted, 
the veteran is not under any doctor prescribed bed rest for 
incapacitating episodes of intervertebral disc syndrome, 
during the past 12 months, let alone the four to six weeks 
required for a 40 percent rating.  While the November 2004 
examination noted that there was decreased sensation to 
fingers this has not been medically related to her cervical 
spine disability.  This examiner also reported that she did 
not have intervertebral disc syndrome.  Further, there is no 
evidence that there is unfavorable ankylosis of the entire 
cervical spine.

In sum, the pertinent evidence of record, which includes the 
reports of the VA examinations and the veteran's written 
statements, provides no basis for an evaluation in excess of 
20 percent for the veteran's cervical spine disability under 
any applicable diagnostic code.  
Entitlement to an increased rating for hypoparathyroidism

Service medical records relate that during service, in May 
1991, the veteran elected to undergo a thyroidectomy.  Biopsy 
revealed a papillary carcinoma of the thyroid in addition to 
multi nodular goiter with hypocalcemia.  She underwent 
ablation of the residual thyroid tissue.  

By rating decision in September 1992, service connection was 
granted for status post thyroidectomy for thyroid papillary 
carcinoma/ multi-nodular goiter under Diagnostic Codes 7914-
7903.  A 100 percent evaluation was assigned from September 
1991 and reduced to 10 percent effective in August 1992.    

At VA examination, in July 1993, the veteran complained of 
tachycardia.  The examiner opined that the veteran had 
thyrotoxic cardiovascular disease secondary to post 
thyroidectomy medication; iatrogenic hypothyroidism due to 
over treatment.  In a September 1993 rating action, the RO 
recharacterized the veteran's disability to include 
tachycardia and increased the rating to 30 percent disabling, 
under Diagnostic Codes 7914-7900, effective in August 1992.  
A separate disability rating was granted for 
hypoparathyroidism under Diagnostic Code 7905, effective from 
September 1991.

Under the criteria for hypoparathyroidism, a 10 percent 
rating is warranted for hypoparathyroidism where continuous 
medication is required for control.  A 60 percent rating is 
warranted for marked neuromuscular excitability or 
paresthesias (of the arms, legs, or circumoral area) plus 
either cataract or evidence of increased intracranial 
pressure.  A 100 percent rating is warranted for marked 
neuromuscular excitability (such as convulsions, muscular 
spasms (tetany), or laryngeal stridor) plus either cataract 
or evidence of increased intracranial pressure (such as 
papilledema).  38 C.F.R. § 4.119, Diagnostic Code 7905.

As the veteran ably points out, her thyroidectomy produced 
hypoparathyroidism.  Continuous medication is required for 
control of that disability.  The record also shows extensive 
use of medication, particularly with regard to a calcium 
metabolic disorder due to parathyroid impairment.  Beyond 
this level, the veteran certainly has reported muscle spasms 
and paresthesias, and she does have visual problems including 
cataracts.  

The Board will consider whether there is evidence of marked 
neuromuscular excitability, cataracts, increased intracranial 
pressure, or paresthesias of the arms, legs, or circumoral 
area.

A QTC examiner indicated in the November 2004 examination 
that there were ocular signs for hyperthyroidism.  There was 
lid retraction on the right eye with bilateral lid lag.  A 
QTC ophthalmologist in July 2003 indicated that she had mild 
bilateral cataracts.  Significantly, however it is not shown 
that the cataracts are related to her thyroid condition.  The 
only opinion of record that concerns her cataracts is the 
examiner who conducted the July 2003 examination.  The 
examiner concluded that her cataracts were age-related.  

Additionally, QTC examination in September 2005 noted 
evidence of paresthesias of the toes and finger tips; 
however, VA clinical record dated in November 2005 indicates 
that there is no evidence of paresthesias.  Regardless, in 
this case, paresthesias have not been shown to affect her 
arms, legs, or circumoral area.  

Nor is there evidence of marked neuromuscular excitability or 
increased intracranial pressure.  The veteran has reported 
hand tremors but the most recent examinations show no 
evidence of hand tremors or other neuromuscular 
manifestations related to her hypoparathyroid disorder.  
Therefore, her hypoparathyroidism does not qualify for any of 
the higher ratings listed under Diagnostic Code 7905.

Entitlement to an increased rating for status post 
thyroidectomy for thyroid papillary carcinoma 

The RO rated the veteran's thyroidectomy residuals under 
Diagnostic Code 7900, which provides a 30 percent rating for 
hyperthyroidism with tachycardia, tremor, and increased pulse 
pressure or blood pressure.  A 60 percent rating is 
appropriate when hyperthyroidism causes emotional 
instability, tachycardia, fatigability, and increased pulse 
pressure or blood pressure.  A 100 percent rating is provided 
where there is thyroid enlargement, tachycardia (more than 
100 beats per minute), eye involvement, muscular weakness, 
loss of weight, and sympathetic nervous system, 
cardiovascular or gastrointestinal symptoms.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7900.

Note (1) following Diagnostic Code 7900 provides that if 
disease of the heart is the predominant finding, the 
disability should be evaluated under Diagnostic Code 7008 as 
hyperthyroid heart disease, if doing so will result in a 
higher evaluation than the use of Diagnostic Code 7900.  Note 
(2) following this code provides that if ophthalmopathy is 
the sole finding, the disability will be evaluated as 
impairment of field of vision pursuant to Diagnostic Code 
6080, diplopia under Diagnostic Code 6090, or impairment of 
central visual acuity pursuant to Diagnostic Codes 6061-6079.  
As shown below, heart symptomatology has not been shown and 
ophthalmopathy manifestations are not the sole finding. 

The Board notes that Diagnostic Code 7900 would not result in 
a rating in excess of 30 percent, as the criteria for the 60 
percent evaluation require the presence of four symptoms: 
emotional instability, tachycardia, fatigability, and 
increased pulse pressure or blood pressure.  

In regard to emotional instability, the veteran has 
continuously reported psychiatric symptoms.  Psychiatric 
diagnoses have included history of organic effective 
disorder, somatic disorder and depression.  However, this has 
not been medically linked to her thyroid disability.  A VA 
examiner in July 1993 indicated that her psychiatric symptoms 
were unrelated to her thyroid condition.  More recently, the 
October 2005 QTC psychiatric exanimation noted that when she 
was acutely tired she became confused unless she took a nap.  
While the psychiatric examiner did not indicate whether these 
symptoms were directly related to her thyroid condition, the 
examiner who conducted the general examination indicated that 
there was no emotional instability associated with her 
thyroid disorder.   

The Board notes that VA treatment records dated in 1993 note 
that the veteran reported tachycardia.  Tachycardia is 
defined as "excessive rapidity in the action of the heart; 
the term is usually applied to a heart rate above 100 per 
minute and may be qualified as atrial, junctional (nodal), or 
ventricular, and as paroxysmal."  See Dorland's Illustrated 
Medical Dictionary 1659 (27th ed. 1994).  Over the years 
there have been reported tachycardia, but for the most part, 
the veteran's heart demonstrated a normal rate and rhythm.  
The QTC examinations have not confirmed any heart 
abnormalities.  

Moreover, there has been no reported increased pulse 
pressure.  The QTC examination report in August 2003 noted 
elevated blood pressure readings and VA outpatient records in 
November 2003 reflect a diagnosis of hypertension.  However, 
it is not clear if she has a formal diagnosis of 
hypertension.  Such a diagnosis was listed at the most recent 
QTC examination.  Furthermore, hypertension was not listed as 
a diagnosis when she underwent occupational therapy 
examination in July 2005.  Importantly, hypertension has not 
been linked to her thyroid disorder.  But even assuming that 
it was related to her thyroid residuals she does not meet the 
other ratings needed to warrant a higher evaluation under 
Diagnostic Code 7900.  Some high blood pressure is 
contemplated in the 30 percent rating assigned.  There are 
insufficient findings to warrant the next higher rating.  
38 C.F.R. § 4.7.

The veteran has also been diagnosed with hypothyroidism.  
Hypothyroidism is evaluated under Diagnostic Code 7903, which 
provides a 30 percent rating for hypothyroidism involving 
fatigability, constipation, and mental sluggishness; a 60 
percent rating is assigned where hypothyroidism produces 
muscular weakness, mental disturbance, and weight gain; and 
a100 percent rating is assigned for hypothyroidism involving 
cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of 
thought, depression), bradycardia (less than 60 beats per 
minute), and sleepiness.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7903.

At the examinations the veteran has reported weight gain, 
fatigue and mental sluggishness.  During this appeal period, 
the examination reports show evidence of fluctuating weight 
gain and loss.  At the October 1999, her weight was 209.5 
pounds.  At QTC examination in September 2005 her weight was 
recorded as 220 pounds.  While there has been slight weight 
gain, the Board observes that none of the veteran's medical 
findings show any problems with mental acuity, or muscle 
strength.  Her strength in all muscle groups have been 
considered within normal limits.  At the QTC psychiatric 
examination in October 2005, her memory and abstract thinking 
was considered normal.  Her thought processes were 
appropriate and her judgment was not impaired.  

Diagnostic Codes 7900 and 7903 contains a conjunctive set of 
criteria, and all three must be present to warrant 
compensation at the 60 percent level.  See Malone v. Gober, 
10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. 
App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993); 
cf. Drosky v. Brown, 10 Vet. App. 251, 255 (1997).  
Therefore, since the veteran did not demonstrate all required 
criteria her disability does not warrant an increase to a 60 
percent rating.

The Board has also considered whether the surgical scarring 
warranted a separate evaluation.  The schedule of ratings 
provides a 10 percent rating for unstable, tender or painful 
superficial scars or if there is limitation of function of 
the part affected.  The veteran has not reported any 
complaints regarding any scarring and the record does not 
show that the scarring is productive of any functional 
impairment, nor otherwise disabling.  As the scarring has not 
been shown to result in functional limitation, a compensable 
rating is not warranted.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  

Entitlement to TDIU

The veteran claims that her service-connected disabilities 
render her unemployable.  A total disability evaluation may 
be assigned where the schedular evaluation is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In this case, the veteran fails to satisfy the 
minimum percentage requirements for TDIU under 38 C.F.R. § 
4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the service-connected disability is less than 100 
percent when it is found that the service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Thus, the 
issue is whether her service-connected disabilities preclude 
her from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage").  See Moore v. Derwinski, 1 Vet. 
App. 356 (1991).  For a veteran to prevail on a claim for a 
total compensation rating based on individual 
unemployability, the record must reflect some factor, which 
takes this case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether she can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In 
determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special 
training and previous work experience, but not to her age or 
to any impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The medical evidence demonstrates that the veteran's service 
connected disabilities do not preclude the veteran from 
securing or following substantially gainful employment.  The 
medical evidence indicates that her disabilities undoubtedly 
limit the veteran's employment options, but the record does 
not support her claim that she is unable to work due solely 
to her service-connected disabilities.  The Board has 
reviewed the extensive examination and treatment records, as 
well as the SSA records and VA vocational rehabilitation 
file.  The vocational rehabilitation found the veteran 
unemployable.  Significantly, however, as with the SSA, this 
counselor considered her non service connected variously 
diagnosed psychiatric disorders including depression and 
Somatoform disorder.  The counselor pointed out that a 1995 
Medical Board found that the veteran was unemployable due to 
her Somatoform disability.  She is not service connected for 
any psychiatric disability.  

Further, included in the vocational rehabilitation file is an 
August 2002 opinion from a physician who pointed out that 
from an endocrine standpoint the veteran was able to return 
to any fulltime position.  A QTC examiner commented in August 
2002 that in regard to the hypoparathyroidism, as long as her 
calcium levels were kept within normal limits she would be 
asymptomatic.  In examining the cervical spine, the physician 
noted that there would be limitations in activities requiring 
extended driving, standing, or walking but otherwise she is 
able to do all her basic activities of life.  Furthermore, 
the QTC examiner in September 2005 noted that the extent of 
her functional impairment only encompassed her limited 
ability to feel objects; otherwise, there was no limitation 
in sedentary or physical employment.   

The Board acknowledges that the SSA awarded the veteran 
benefits based on her unemployability in the past.  While the 
veteran may have been found to be disabled by the SSA, the 
Board observes that the award of VA benefits is governed by 
different laws and regulations and any VA benefit award must 
be made under the laws and regulations set forth herein.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for TDIU must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an evaluation in excess of 20 percent for 
cervical stenosis is denied.

Entitlement to an evaluation in excess of 10 percent for 
hypoparathyroidism is denied.

Entitlement to an evaluation in excess of 30 percent for 
residuals of thyroidectomy due to thyroid papillary carcinoma 
is denied.

Entitlement to TDIU is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


